 256DECISIONSOF NATIONALLABOR RELATIONS BOARDMARION MANUFACTURING COMPANY, LEBANON MANUFACTURING COM-PANY, SPORTLEIGH HALL, INC., GLASGOW MANUFACTURING COMPANYandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, LOCAL#320, AFL,1 PETITIONERLEBANON MANUFACTURING COMPANY, MARION MANUFACTURING COM-PANY,GLASGOW MANUFACTURING COMPANY, SPORTLEIGH HALL,INC.,2andLOCALS472,481, AND526,INTERNATIONAL LADIES' GARMENTWORKERS' UNION,AFL,aPETITIONER.Cases Nos. 9-RC-1535, 9-RC-1536, 9-RC-1565, 9-RC-1594, and 9-RC-1654.November 7,1952Decision and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing 4 was heldbefore Bernard Marcus, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-Hereinafter referred to as Local 320.The petition and other formula papers in Case No. 9-RC-1654 are hereby amended toshow the correct name of Employer Lebanon Manufacturing Company.8Hereinafter referred to as the ILGWU.* The petitions as consolidated for hearing did not include the ILGWU's petition inCase No. 9-RC-1654 which was not filed until after the hearing on Local 320's petitions.After filing its petition,the ILGWU moved to intervene with respect to Local 320's peti-tions and,Joined in by the Employers,further moved to consolidate its petition with theother petitions herein.Local 320, by way of opposition to these motions,moved to dismissthe ILGWU'spetition on the grounds,among others,that(1) to consider such petitionand to grant further consolidation would unduly delay the processing of its petitions, and(2) the ILGWU has waived its interest in the employees herein by its failure,althoughserved with notice thereof,to intervene at the hearing involving these employees.We find no merit to contention(1) for the reason that subsequent to the above motions,all parties herein waived a hearing in Case No.9-RC-1654 and stipulated that the transcriptof the proceedings in Cases Nos 9-RC-1535, 1536, 1565, and 1594 should constitute partof the record in Case No 9-RC-1654. In view of the foregoing stipulation,this proceed-ing will not be protracted by a further consolidation of petitions.Contention(2) lacksmerit because the record discloses that although the claims of both Petitioners overlap,the ILGWU seeks to represent a substantially different group of employees from thosesought by Local 320.Accordingly,itwas proper for the ILGWU to file a petition on itsown behalf rather than merely to intervene in the pending proceedings.SeeAssociatedShoe Industries of Southeastern Mass., Inc,81 NLRB 224. Moreover,the fact that theILGWU did not intervene at the hearing cannot be considered a waiver of its interest inthe employees herein as the Board has frequently permitted a labor organization tointervene after the close of a hearing where,as here, its showing of interest was acquiredbefore the hearing.SeeFedders-Quigan Corporation,88 NLRB 512;Consolidated VulteeAircraft Corporation,80 NLRB 116.Accordingly,the motion to dismiss is hereby deniedand as the Petitioners'claims overlap and similar unit issues are involved in all thesepetitions,Case No. 9-RC-1654, for the purposes of decision,ishereby consolidated withCases Nos.9-RC-1535, 1536,1565, and 1594 and each Petitioner herein shall be regardedas an Intervenor with respect to the other'spetition or petitions.CarbidetCarbonChemicals Corporation,88 NLRB 437.101 NLRB No. 76. MARIONMANUFACTURING COMPANY257member panel [Chairman Herzog and Members Murdock andPeterson].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.Local 320, in its petitions as amended at the hearing, seeks amultiemployer unit consisting of all sewing machine mechanics,maintenance employees, and firemen at the Employers' plants in Leba-non,Harrodsburg, and Glasgow, Kentucky, excluding sweepers,shipping and receiving department employees, truck drivers, officeclericals, watchmen, time-study employees or engineers, supervisors asdefined in the Act, and those employees now represented by theILGWU. However, should the Board find its primary unit requestinappropriate, it will accept a unit including the sweepers and ship-ping and receiving department employees or the unit deemed appro-priate by the Board.The ILGWU, in its petition, seeks to add to its existing multi-employer unit of production employees 5 all sewing machine mechanics,maintenance employees, sweepers, and shipping and receiving depart-ment employees, excluding firemen, truck drivers, office clericals,watchmen, time-study employees or engineers, and supervisors as de-fined in the Act.The Employers agree with the voting group con-tention of the ILGWU except insofar as it excludes the firemen whomthe Employers would include.The ILGWU, in the alternative,would, in agreeniQnt with the Employers, include the firemen.There is nothing in the record to support Local 320's initial unitcontention limited to the Employers' sewing machine mechanics,maintenanceemployees, and firemen.None of the employees in theunit thus sought are craftsmen, nor do such employees otherwise con-stitute by themselves a distinct and homogeneous group with interestsdifferent from those of other employees such as the Board has recog-nized may be separately represented.Rather, the record shows thatthe Employers' sewing machine mechanics, firemen, maintenance em-ployees, sweepers, and shipping and receiving department employeesall have interests and conditions of employment similar to those em-ployees now represented by the ILGWU.As such, they may appro-5 TheILGWU currentlyrepresents a multiemployer unit of the Employers' productionemployees who constitute about 85 percent to 90 percent of the Employers'total comple-ment of employees. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriately be added to the ILGWU's existing unit.Accordingly, weshall reject the ILGWU's initial request to exclude the firemen, butshall include them in the voting unit as requested by the Employersand the ILGWU, in the alternative.On the other hand, pursuant to Local 320's alternative request, wefind that these employees constitute a residual group of employees awhom the Board has, under similar circumstances, previously allowedto be separately represented, if they so desired.'Accordingly, we shalldirect an election among all sewing machine mechanics, firemen,"maintenance employees,9 sweepers,10 and shipping and receiving de-partment employees at the Employers' plants in Lebanon, Harrods-burg, and Glasgow, Kentucky, excluding truck drivers, office cleri-cals,'1watchmen, time-study employees or engineers, supervisors 12 asdefined in the Act, and those employees now represented by theILGWU.18If a majority vote for the ILGWU they will be taken to have indi-cated their desire to be included in the unit now represented by theILGWU, and the Regional Director conducting the election directedherein is instructed to issue a certification of results of election to sucheffect.In the event a majority vote for Local 320, they will be takento have indicated their desire to constitute a separate appropriate unitand the Regional Director is instructed to issue a certification ofrepresentatives to Local 320 for such units.[Text of Direction of Election omitted from publication in thisvolume.]SeeJacobs Manufacturing Company,99NLRB 482;The Wilson H. LeeCompany,97 NLRB 1023.7SeeHouston Lighting&Power Company,100 NLRB 76 ;see also,Central Mercedita,Inc.,100 NLRB 1168,and cases cited therein.08 Included in this category are employees who are also variously referredto asboilermenor oilers.9In accord with the stipulationof the parties,we shall exclude Pedigo, a high schoolstudent who works 6 hours on Saturdays.10 Included in this category are employees who are also variously referred to as janitorsor maids.11 Included in this category are those clerical employeeswho, although they occasionallygo into the production areas for information,work predominantly in the Employers'offices.u Excluded under this classification is Peda, the head sewing machine mechanic atGlasgow.The head sewing machine mechanics at the Employers'other plants are includedin the unit on the basis of the parties'stipulationthat theyare not supervisors withinthe meaning of the Act.18The excluded classifications are described in accordance with the agreement of theparties.